Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golko et al. (hereinafter Golko)(US 2015/0001364) in view of  Huang (CN 108448316) and Jol (US 2011/0076883).
Regarding claim 1, Golko teaches a portable electronic device, comprising(abstract, mobile leectronic device): 
a device housing including a wall defining a data port opening extending therethrough(Fig. 4; also P[0099], input/out data to the mobile device); an electrical receptacle connector positioned within the device housing, the electrical receptacle connector defining a cavity and a receiving opening for the cavity, wherein the electrical receptacle connector further includes a plurality of electrical contacts (Fig. 4, item 14 receptacle, cavity also from figure; item 28; P[0099], receptacle provides electrical connectivity using pins, leads or similar structure); a structural support member positioned within the device housing and extending from the data port opening to a distal end at the receiving opening, the structural support member defining a channel such that a corresponding plug connector can be inserted through the data port opening, through the channel, through the receiving opening and into the cavity of the receptacle connector(structural support member, item 56 in Fig. 4; P[0099], receptacle provides electrical connectivity using pins, leads or similar structure); a polymer material disposed between an outside surface of the structural support member and an interior surface of the device housing, the polymer material engaging a first anchoring feature formed on the interior surface of the device housing and engaging a second anchoring feature formed on the outside surface of the structural support member to retain the structural support member within the device housing(item 22, in Fig. 4 is disposed between an outside surface of the structural support item 56 and 58 and an interior surface of the device housing 12(also P[0099]) engaging anchoring feature; P[0102], plastic).
Golko did not teach specifically, a recessed groove ridge wherein the groove and the ridge engage with the polymer material to retain and seal the structural support member within the device housing. However, Huang teaches in an analogous art, a recessed groove formed on the interior surface of the device housing and engaging a ridge wherein the groove and the ridge engage with the polymer material to retain and seal the structural support member within the device housing(Fig. 11, shell 3 and structural member protrusion 15 and 32; the first protrusion 14 is elastic-deformable material such as elastic silicon rubber, elastic rubber, elastic plastic and so on).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have a recessed groove ridge wherein the groove and the ridge engage with the polymer material to retain and seal the structural support member within the device housing in order to have efficient sealing.
Golko in view of Huang did not teach specifically electrical contacts positioned within the cavity. However, Jol teaches in an analogous art electrical contacts positioned within the cavity (Figure 1, item 36). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have electrical contacts positioned within the cavity in order to have an efficient input device assembly.
Regarding claim 2, Golko teaches the portable electronic device as recited in claim 1, wherein the polymer material is in direct contact with both the device housing and the structural support member(Figure 4; item 22 in direct contact with item 12 and item 20). 
Regarding claim 3, Golko teaches the portable electronic device as recited in claim 1, wherein the structural support member is recessed back from an exterior surface of the device housing(item 56 and 58 in Figure 4). 
Regarding claim 4, Golko teaches the portable electronic device as recited in claim 1, wherein the first anchoring feature comprises a channel extending along a periphery of the data port opening and wherein the polymer material fills the channel(anchoring feature between item 20 and 22 in Figure 4). 
Regarding claim 5, Golko teaches the portable electronic device as recited in claim 4, wherein the second anchoring feature protrudes from the structural support member and into the polymer material to oppose movement of the structural support member relative to the polymer material(anchoring feature between item 20 and 22 in Figure 4). 
Regarding claim 6, Jol teaches the portable electronic device as recited in claim 1, further comprising: a display assembly configured to provide a user interface to a user of the portable electronic device, the display assembly being supported at least in part by a portion of the polymer material(P[0058]). 
Regarding claim 8, Golko teaches the portable electronic device as recited in claim 1, wherein the receptacle connector is in abutting contact with the polymer material(Figure 4; item 14).
 Regarding claim 10, Golko teaches the portable electronic device as recited in claim 1, wherein the polymer material comprises a first material positioned at an exterior surface of the device housing and a second material abutting the first material and separating the first material from an interior of the device housing(item 22 is polymeric material in Fig. 4). 
Claim 11 is rejected for the same reason as set forth in claim 1. 
Regarding claim 12, Golko in view of Jol teaches the electronic device port as recited in claim 11, wherein the first anchoring feature comprises a channel and wherein the polymer material extends into the channel(Jol: Figure 5; Golko: Fig. 4, item 22). 
   Regarding claim 13, Golko in view of Jol teaches the electronic device as recited in claim 11, wherein the polymer material electrically insulates the structural support member from the wall(Jol: P[0054]; Golko: Fig 4, item 22 polymer material; item 56 structural support member). 
Regarding claim 14, Golko in view of Jol teaches the electronic device as recited in claim 11, wherein the gap between the structural support member and the portion of the wall defining the data port opening is a uniform distance(Jol: Figure 3; Golko: Fig. 4). 
Regarding claim 15, Jol teaches the data port as recited in claim 11, wherein the structural support member is formed from stainless steel and the wall is formed from an aluminum alloy(P[0044]). 
 Claim 16 is rejected for the same reason as set forth in claim 1. 
Regarding claim 17, Golko in view of Jol teaches the portable electronic device as recited in claim 16, wherein a curvature of a portion of the polymer material at an exterior surface of the device housing matches a curvature of an exterior portion of the device housing adjacent to the receiving aperture(Golko: Fig. 4; Jol: P[0054]; Fig. 4). 
Regarding claim 18, Golko in view of Jol teaches the portable electronic device as recited in claim 16, wherein a portion of the polymer material forms a seal with the  connector to prevent passage of water from the receptacle connector into other portions of the device housing (Jol: P[0036], moisture resistant). 
Regarding claim 20, Golko in view of Jol teaches the portable electronic device as recited in claim 16, wherein the polymer material and the structural support member cooperatively define a chamfered opening leading into a central opening defined by the structural support member(Jol: Figure 5; also Golko: Fig. 4). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golko et al. (hereinafter Golko)(US 2015/0001364) in view of Huang (CN 108448316), Jol (US 2011/0076883) and Yu et al. (hereinafter Yu)(US 10019029).
Regardiing claim 7, Golko in view of Huang and Jol teaches the portable electronic device as recited in claim 1, further comprising a display assembly having an active display area, a distance between an edge of the active display area and a portion of the wall defining the data port. Jol did not teach specifically distance between an edge of the active display area and a portion of the wall defining the data port being less than 5 mm. However, Yu teaches in an analogous art distance between an edge of the active display area and a portion of the wall defining the data port being less than 5 mm(col. 6, lines 15-20). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have distance between an edge of the active display area and a portion of the wall defining the data port being less than 5 m in order to have user friendly display area.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647